Citation Nr: 1217679	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana


THE ISSUE

1.  Entitlement to reimbursement for emergency room services provided to the Veteran at Winn Parish Medical Center on February 10, 2009.  

2.  Entitlement to reimbursement for emergency room services provided to the Veteran at Winn Parish Medical Center on February 17, 2009.   

3.  Entitlement to reimbursement for services provided to the Veteran at Winn Parish Medical Center on February 20, 2009.  

4.  Entitlement to reimbursement for emergency room services provided to the Veteran  at Winn Parish Medical Center on August 31, 2009.  




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to August 1994.  The appellant is a representative of Progressive Acute Care.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the VA Medical Center (VAMC) in Alexandria, Louisiana in February 2010 and May 2010.

FINDINGS OF FACT

1.  The Veteran is service-connected for pseudofolliculitis barbae, keloid scar, posterior scalp, rated as 30 percent disabling; tendonitis of the left shoulder, rated as 10 percent disabling, painful keloid scar, posterior scalp, rated as 10 percent disabling, pharyngitis, rated as 0 percent disabling and tinea pedis of the left foot, rated as 0 percent disabling.

2.  On February 10, 2009, the Veteran presented to the emergency department of Winn Parish Medical Center in Winnfield, Louisiana, with a complaint of an abcess of the left armpit.  

3.  The medical treatment received at the non-VA hospital on February 10, 2009, was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

4.  On February 17, 2009, the Veteran presented to the emergency department of Winn Parish Medical Center in Winnfield, Louisiana, with a complaint of a lesion under the same area since his emergency room visit on February 10, 2009. 

5.  The medical treatment received at the non-VA hospital on February 17, 2009, was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

6.  On February 20, 2009, the Veteran presented to the emergency department of Winn Parrish Medical Center in Winnfield, Louisiana with a complaint of an abcess still draining and hurting.  

7.  The medical treatment received at the non-VA hospital on February 20, 2009, was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

8.  On August 31, 2009, the Veteran presented to the emergency department of Winn Parish Medical Center in Winnfield, Louisiana, with a complaint of sore throat and body aches.  

9.  The medical treatment received at the non-VA hospital on August 31, 2009, was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 



CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on February 10, 2009, at the Winn Parish Medical Center in Winnfield, Louisiana, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).

2.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on February 17, 2009, at the Winn Parish Medical Center in Winnfield, Louisiana, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).  

3.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on February 20, 2009, at the Winn Parish Medical Center in Winnfield, Louisiana, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).

4.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 31, 2009, at the Winn Parish Medical Center in Winnfield, Louisiana, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011). 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.  

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. 
§§ 1725  or 1728.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations include their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and  38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The appellant was provided with notice regarding the claims for reimbursement in letters dated in January 2009 and April 2009.  These notice letters informed her of VA's duties to notify and assist with the claims.  The letters explained VA's responsibility to obtain evidence in support of the claims. 

Regarding the duty to assist, the pertinent medical records relating to the treatment are in the claims file.  Medical opinions have also been obtained. 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Legal Criteria

Generally, in cases where a claimant seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

According to 38 C.F.R. § 17.130 (2011), "No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities." 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities that has not been previously authorized may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-1008.  Section 1725 under the United States Code was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553  (1999).  In order to warrant reimbursement under this authority, the following conditions must be satisfied:   

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 .  See also 38 U.S.C.A. § 1725. 

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Initially, in adjudicating a claim for payment of reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

B.  Services provided on February 10, 2009

Records show that the Veteran was seen in the emergency room at Winn Parish Medical Center on February 10, 2009.  His chief complaint was a tender indurated area.  The clinical impression was folliculitis, left axilla.  

The record does not show that VA provided authorization for the Veteran to receive medical care at a private facility.  

In March 2010, a physician reviewed the claims file and provided a medical opinion.  The physician noted that the Veteran presented to the emergency room with a complaint of a tender indurated area of the left axilla, diagnosed as "folliculitis" of the left axilla.  It was noted that the Veteran was in no acute distress, documented in the emergency room record and classified as "Class 5," non-urgent in the ER record.  The physician opined that this was non-emergent care which could have been satisfactorily treated by the appropriate VA facility.  

The Board finds that the preponderance of the evidence is against the appellant's claim for reimbursement for medical treatment received by the Veteran  on February 10, 2009.  The evidence does not show that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention in seeking immediate medical attention would have been hazardous to the veteran's life or health.  Therefore, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Winn Parish Medical Center on February 10, 2009 have not been met.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.

C.  Services provided on February 17, 2009

Records from Winn Parish Medical Center show that the Veteran was seen in the emergency room on February 17, 2009.  The chief complaint was, "have another lesion under same area since last ER visit on 2/10/09." 

The record does not show that VA provided authorization for the Veteran to receive medical care at a private facility.  

In March 2010, a physician reviewed the claims file and provided a medical opinion.  The opinion noted that the Veteran presented to the emergency room without prior authorization.  The chief complaint was, "Have another lesion under same area since last visit on 2/10/09 (one week earlier)."  It was noted that he had completed antibiotics two days ago.  The ER record documented, "no acute distress."  It was noted that the location of  the lesion of complaint was on the left axilla.  The examiner opined that this was non-emergent care that could have been satisfactorily treated by the appropriate VA facility.  

The Board finds that the preponderance of the evidence is against the appellant's claim for reimbursement for medical treatment received by the Veteran on February 17, 2009.  The evidence does not show that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention in seeking immediate medical attention would have been hazardous to the veteran's life or health.  Therefore, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Winn Parish Medical Center on February 17, 2009 have not been met.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.

D.  Services provided on February 20, 2009

Medical records show that the Veteran presented to the emergency room on February 20, 2009, with a complaint of an abcess still draining and hurting. 

The record does not show that VA provided authorization for the Veteran to receive medical care at a private facility.  
 
In March 2010, a physician reviewed the claims file and provided a medical opinion.  The physician noted that the Veteran presented to the emergency room for a wound recheck following a procedure performed in that facility two days earlier, which was documented as an incision and drainage of an abcess.  It was noted that the severity was mild.  The reviewing physician opined that this was non-emergent care that could have been satisfactorily treated by an appropriate VA facility.

The Board finds that the preponderance of the evidence is against the appellant's claim for reimbursement for medical treatment received by the Veteran on February 20, 2009.  The evidence does not show that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention in seeking immediate medical attention would have been hazardous to the veteran's life or health.  Therefore, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Winn Parish Medical Center on February 20, 2009 have not been met.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.
  
E.  Services provided on August 31, 2009

Medical records show that the Veteran presented to the Emergency Room of the Winn Parish Medical Center on August 31, 2009.  The Veteran's chief complaint was sore throat.   

The record does not show that VA provided authorization for the Veteran to receive medical care at a private facility.  

In August 2009, a VA physician provided a medical opinion based upon a review of the claims file.  The opinion noted that the Veteran, a 47-year-old male, presented to the emergency room of a non-VA medical facility on August 31, 2009 without prior VA authorization.  His complaints included a "sore throat and body aches" that had its onset two days prior.  Vital signs were reported to be normal.  The patient was afebrile.  The patient was documented as "no acute distress," class 4.  The reviewing physician opined that medical records review indicates that this was non-emergent care that could have been satisfactorily treated by an appropriate VA facility, which was feasibly available.  

The Board finds that the preponderance of the evidence is against the appellant's claim.  The evidence does not show that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention in seeking immediate medical attention would have been hazardous to the veteran's life or health.  Therefore, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Winn Parish Medical Center on August 31, 2009 have not been met.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.


ORDER

Payment of unauthorized medical expenses for services rendered at Winn Parish Hospital on February 10, 2009 is denied.  

Payment of unauthorized medical expenses for services rendered at Winn Parish Hospital on February 17, 2009 is denied.  

Payment of unauthorized medical expenses for services rendered at Winn Parish Hospital on February 20, 2009 is denied. 

Payment of unauthorized medical expenses for services rendered at Winn Parish Hospital on August 31, 2009 is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


